 



Exhibit 10.1
CENTEX CORPORATION
INDEMNIFICATION AGREEMENT
     This Indemnification Agreement (this “Agreement”) is made and entered into
as of the                      day of                                         ,
2006 by and between Centex Corporation, a Nevada corporation (the
“Corporation”), and                                                             
(“Indemnitee”).
WITNESSETH:
     WHEREAS, Indemnitee is currently serving or is about to begin serving as a
director and/or Officer of the Corporation and/or in another capacity, and
Indemnitee is willing, subject to, among other things, the Corporation’s
execution and performance of this Agreement, to continue in or assume such
capacity or capacities;
     WHEREAS, the Bylaws of the Corporation provide that the Corporation shall
indemnify and advance expenses to all directors and Officers of the Corporation
in the manner set forth therein and to the fullest extent permitted by
applicable law, and to such greater extent as applicable law may thereafter
permit, and the Corporation’s Articles of Incorporation provide for limitation
of liability for directors; and
     WHEREAS, in order to induce Indemnitee to provide services as contemplated
hereby, the Corporation has deemed it to be in its best interest to enter into
this Agreement with Indemnitee;
     NOW, THEREFORE, in consideration of Indemnitee’s agreement to provide
services to the Corporation and/or certain of its affiliates as contemplated
hereby, the mutual agreements contained herein and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties hereto stipulate and agree as follows:
ARTICLE I
Definitions
     Section 1.1. As used herein, the following words and terms shall have the
following respective meanings (whether singular or plural):
     “Articles of Incorporation” means the Articles of Incorporation of the
Corporation (as they may be amended or restated from time to time).
     “Board of Directors” means the board of directors of the Corporation.
     “Bylaws” means the By-Laws of the Corporation (as they may be amended or
restated from time to time).
     “Change of Control” means:
     (i) The acquisition by any individual, entity or group (within the meaning
of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934, as
amended (the

 



--------------------------------------------------------------------------------



 



“Exchange Act”)) (a “Person”) of beneficial ownership (within the meaning of
Rule 13d-3 promulgated under the Exchange Act) of 20% or more of either (1) the
then outstanding shares of common stock of the Corporation (the “Outstanding
Corporation Common Stock”) or (2) the combined voting power of the then
outstanding voting securities of the Corporation entitled to vote generally in
the election of directors (the “Outstanding Corporation Voting Securities”);
provided, however, that for purposes of this subsection (i), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Corporation, (B) any acquisition by the Corporation, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Corporation or any entity controlled by the Corporation or
(D) any acquisition by any entity pursuant to a transaction which complies with
clauses (1), (2) and (3) of subsection (iii) of this definition; or
     (ii) Individuals who, as of the date hereof, constitute the Board of
Directors (the “Incumbent Board”) cease for any reason to constitute at least a
majority of the Board of Directors; provided, however, that any individual
becoming a director subsequent to the date hereof whose election, or nomination
for election by the Corporation’s stockholders, was approved by a vote of at
least a majority of the directors then comprising the Incumbent Board shall be
considered as though such individual were a member of the Incumbent Board, but
excluding, for this purpose, any such individual whose initial assumption of
office occurs as a result of an actual or threatened election contest with
respect to the election or removal of directors or other actual or threatened
solicitation of proxies or consents by or on behalf of a Person other than the
Board of Directors; or
     (iii) Consummation of a reorganization, merger or consolidation or sale or
other disposition of all or substantially all of the assets of the Corporation
(a “Business Combination”), in each case, unless, following such Business
Combination, (1) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Corporation Common
Stock and Outstanding Corporation Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the entity
resulting from such Business Combination (including, without limitation, an
entity that as a result of such transaction owns the Corporation or all or
substantially all of the Corporation’s assets either directly or through one or
more subsidiaries) in substantially the same proportions as their ownership,
immediately prior to such Business Combination, of the Outstanding Corporation
Common Stock and Outstanding Corporation Voting Securities, as the case may be,
(2) no Person (excluding any entity resulting from such Business Combination or
any employee benefit plan (or related trust) of the Corporation or such entity
resulting from such Business Combination) beneficially owns, directly or
indirectly, 20% or more of, respectively, the then outstanding shares of common
equity of the entity resulting from such Business Combination or the combined
voting power of the then outstanding voting securities of such entity except to
the extent that such ownership existed prior to the Business Combination and
(3) at least a majority of the members of the board of directors of the

-2-



--------------------------------------------------------------------------------



 



corporation, or the similar managing body of a non-corporate entity, resulting
from such Business Combination were members of the Incumbent Board at the time
of the execution of the initial agreement, or of the action of the Board of
Directors, providing for such Business Combination; or
     (iv) Approval by the stockholders of the Corporation of a complete
liquidation or dissolution of the Corporation; or
     (v) A change of control as defined in any employment agreement, change of
control agreement or other agreement between the Corporation and Indemnitee.
     “Covered Capacity” means, with respect to any person, that such person (or
a person for whom he or she is serving as a legal representative) is or was a
director, officer, employee or agent of the Corporation, or is or was serving at
the request of the Corporation as director, manager, officer, trustee, general
partner, member, fiduciary, employee or agent of any other enterprise, in each
case (i) whether or not such person was serving in that capacity at the time any
liability or expense is incurred and (ii) whether the basis for any Proceeding
brought against such person is alleged action in an official capacity as a
director, manager, officer, trustee, general partner, member, fiduciary,
employee or agent or any other capacity while serving as a director, manager,
officer, trustee, general partner, member, fiduciary, employee or agent.
     “Expenses” include all direct and indirect costs, fees and expenses of any
type or nature, including, without limitation, all attorneys’ fees and costs,
retainers, court costs, transcript costs, fees of experts, witness fees, travel
expenses, fees of private investigators and professional advisors, duplicating
costs, printing and binding costs, telephone charges, postage, delivery service
fees, fax transmission charges, secretarial services and all other disbursements
or expenses in connection with prosecuting, defending, preparing to prosecute or
defend, investigating, being or preparing to be a witness in, settlement or
appeal of or otherwise participating in a Proceeding, including reasonable
compensation for time spent by Indemnitee for which he or she is not otherwise
compensated by the Corporation or any third party. “Expenses” also include
expenses incurred in connection with any appeal resulting from any Proceeding,
including the premium for, security for, and other costs relating to, any cost
bond, supersedeas bond or other appeal bond or its equivalent. “Expenses” do not
include amounts paid in settlement by Indemnitee or the amount of judgments or
fines against Indemnitee.
     “Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
five years previous to his selection or appointment has been, retained to
represent: (i) the Corporation or Indemnitee in any matter material to either
such party or (ii) any other party to the Proceeding giving rise to a claim for
indemnification hereunder. The term “Independent Counsel” does not include any
person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Corporation or Indemnitee in an action to determine Indemnitee’s rights under
this Agreement, the Bylaws of the Corporation or under any agreement between
Indemnitee and the Corporation.
     “NRS” means the Nevada Revised Statutes.

-3-



--------------------------------------------------------------------------------



 



     “Officer” means the president, the treasurer, the secretary, and each vice
president of the Corporation and any other corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other enterprise for which such person is or was serving in such position at the
request of the Corporation (and all variants of the preceding positions such as
assistant treasurer, assistant secretary, senior vice president, and similar
modifications), in each case elected or appointed pursuant to proper corporate
authority, and each other person designated by the President of the Corporation
from time to time as constituting an “Officer.”
     “Prior Agreement” means the Indemnification Agreement, dated as of ___ 
___, ___between the Corporation and the Indemnitee.
     “Proceeding” includes a threatened, pending or completed action, suit,
arbitration, alternate dispute resolution, investigation, inquiry,
administrative hearing, appeal or any other actual, threatened or completed
proceedings with or brought in the right of the Corporation or otherwise and
whether civil, criminal, administrative or investigative in nature.
ARTICLE II
Services by Indemnitee
     Section 2.1. Services by Indemnitee. Indemnitee agrees to serve or continue
to serve in his current capacity or capacities as a director, Officer, employee,
agent or fiduciary of the Corporation. Indemnitee may also serve, as the
Corporation may reasonably request from time to time, as a director, Officer,
employee, agent or fiduciary of any other corporation, partnership, limited
liability company, association, joint venture, trust, employee benefit plan or
other enterprise in which the Corporation has an interest. Indemnitee and the
Corporation each acknowledge that they have entered into this Agreement as a
means of inducing Indemnitee to serve the Corporation in such capacities.
Indemnitee may at any time and for any reason resign from such position or
positions (subject to any other contractual obligation or any obligation imposed
by operation of law). The Corporation shall have no obligation under this
Agreement to continue Indemnitee in any such position for any period of time and
shall not be precluded by the provisions of this Agreement from removing
Indemnitee from any such position at any time.
ARTICLE III
Third Party Proceedings
     Section 3.1. The Corporation must indemnify Indemnitee if he or she was or
is a party or is threatened to be made a party to any Proceeding, except an
action by or in the right of the Corporation, by reason of the fact that he or
she is or was serving or acting in a Covered Capacity, against Expenses,
judgments, fines and amounts paid in settlement actually and reasonably incurred
by Indemnitee in connection with the Proceeding if he or she: (a) is not liable
pursuant to NRS 78.138 or (b) acted in good faith and in a manner which
Indemnitee reasonably believed to be in or not opposed to the best interests of
the Corporation, and, with respect to any criminal action or Proceeding, had no
reasonable cause to believe his or her conduct was unlawful. The termination of
any Proceeding by judgment, order, settlement, conviction or upon a plea of nolo
contendere or its equivalent, does not, of itself, create a presumption that
Indemnitee is liable pursuant to NRS 78.138 or did not act in good faith and in
a manner which Indemnitee reasonably believed to be in or not opposed to the
best interests of

-4-



--------------------------------------------------------------------------------



 



the Corporation or that, with respect to any criminal action or proceeding, he
or she had reasonable cause to believe that his or her conduct was unlawful.
ARTICLE IV
Derivative Actions
     Section 4.1. The Corporation must indemnify Indemnitee if he or she was or
is a party or is threatened to be made a party to any threatened, pending or
completed action or suit by or in the right of the Corporation to procure a
judgment in its favor, by reason of the fact that Indemnitee is or was serving
or acting in a Covered Capacity, against Expenses and amounts paid in settlement
thereof if Indemnitee: (a) is not liable pursuant to NRS 78.138, or (b) acted in
good faith and in a manner which he or she reasonably believed to be in or not
opposed to the best interests of the Corporation. Indemnification may not be
made for any claim, issue or matter as to which Indemnitee has been adjudged by
a court of competent jurisdiction, after exhaustion of all appeals therefrom, to
be liable to the Corporation or for amounts paid in settlement to the
Corporation, unless and only to the extent that the court in which the action or
suit was brought or other court of competent jurisdiction determines upon
application that in view of all the circumstances of the case, the person is
fairly and reasonably entitled to indemnity for such Expenses as the court deems
proper.
ARTICLE V
Party Who is Wholly or Partially Successful
     Section 5.1. Notwithstanding any other provisions of this Agreement, to the
extent that Indemnitee is a party to or a participant in and is successful on
the merits or otherwise in any Proceeding or in defense of any claim, issue or
matter in any Proceeding, in whole or in part, to which Indemnitee was or is a
party or is otherwise involved by reason of the fact that he or she is or was
serving or acting in a Covered Capacity, the Corporation shall indemnify and
hold harmless Indemnitee against all Expenses actually and reasonably incurred
by Indemnitee in connection with any Proceeding or defense. If Indemnitee is not
wholly successful in the Proceeding, the Corporation must indemnify and hold
harmless Indemnitee against all Expenses actually and reasonably incurred by him
or her or on his or her behalf in connection with each claim, issue or matter on
which Indemnitee was successful. The termination of any claim, issue or matter
in the Proceeding by dismissal, with or without prejudice, by reason of
settlement, judgment, order or otherwise, shall be deemed to be a successful
result as to such Proceeding, claim, issue or matter, so long as there has been
no finding that Indemnitee (i) is liable pursuant to NRS 78.138 or (ii) did not
act in good faith and in a manner which Indemnitee reasonably believed to be in
or not opposed to the best interests of the Corporation, and, with respect to
any criminal proceeding or action, had no reasonable cause to believe his or her
conduct was unlawful.
ARTICLE VI
Expenses as Witness
     Section 6.1. To the extent Indemnitee is, by reason of his or her serving
or acting in a Covered Capacity, a witness in any Proceeding to which Indemnitee
is not a party, Indemnitee must be indemnified and held harmless against all
Expenses actually and reasonably incurred by

-5-



--------------------------------------------------------------------------------



 



him or her or on his or her behalf in connection with the Proceeding and his or
her acting as a witness in it.
ARTICLE VII
Exclusions
     Section 7.1. Notwithstanding any provision in this Agreement, the
Corporation is not obligated under this Agreement to make any indemnification
payments in connection with any claim made against Indemnitee:
     (a) For which payment has actually been received by or on behalf of
Indemnitee under any insurance policy or other indemnity provision, except with
respect to any excess beyond the amount actually received under any insurance
policy, contract, agreement or other indemnity provision or otherwise;
     (b) For an accounting of profits made from the purchase and sale, or sale
and purchase, by Indemnitee of securities of the Corporation within the meaning
of Section 16(b) of the Exchange Act; or
     (c) Except as provided for in Sections 8.1 or 12.3 of this Agreement, in
connection with any Proceeding or any part of any Proceeding, initiated by
Indemnitee, including those initiated against the Corporation or its officers,
directors or employees, unless (i) the Board of Directors authorizes the
Proceeding or part thereof before its initiation or (ii) the Corporation
provides the indemnification in its sole discretion, pursuant to the powers
vested in the Corporation under applicable law.
ARTICLE VIII
Advancement of Expenses
     Section 8.1. Notwithstanding any other provision of this Agreement and to
the fullest permitted by applicable law, the Corporation must advance the
Expenses incurred by Indemnitee, or reasonably expected by Indemnitee to be
incurred by him or her within three months, in connection with any Proceeding to
which Indemnitee was or is a party or is otherwise involved by reason of the
fact that he or she is or was serving or acting in a Covered Capacity, as soon
as practicable but in any event not more than ten (10) days after receipt by the
Corporation of a statement requesting the advances, whether the statement is
submitted before or after final disposition of any Proceeding. Unless otherwise
required by law, the Corporation shall not require that Indemnitee provide any
form of security for repayment of or charge any interest on any amounts advanced
pursuant to this Section 8.1. The advances must be made without regard to
Indemnitee’s ability to repay the Expenses and without regard to any belief or
determination as to Indemnitee’s ultimate entitlement to be indemnified.
Advances must include any and all reasonable Expenses incurred in pursuing a
Proceeding to enforce the right of advancement, including Expenses incurred in
preparing statements to the Corporation to support the advances claimed.
Indemnitee qualifies for advances, to the fullest extent permitted by applicable
law, solely upon the execution and delivery to the Corporation of an undertaking
providing that Indemnitee undertakes to repay the advance to the extent it is
ultimately determined that Indemnitee is not entitled to be indemnified by the
Corporation under the provisions of this

-6-



--------------------------------------------------------------------------------



 



Agreement, the Articles of Incorporation or an agreement between the Corporation
and Indemnitee. This section does not apply to any claim made by Indemnitee for
any indemnification payment that is excluded pursuant to Section 7.1 of this
Agreement.
ARTICLE IX
Notices
     Section 9.1. Indemnitee agrees to notify the Corporation in writing
promptly after being served with any summons, citation, subpoena, complaint,
indictment, inquiry, information request or other document relating to any
Proceeding or matter which may be subject to indemnification, hold harmless or
exoneration rights or the advancement of expenses; provided, however, that the
failure of Indemnitee to so notify the Corporation shall not relieve the
Corporation of any obligation it may have to Indemnitee under this Agreement or
otherwise. Indemnitee may deliver to the Corporation a written application to
indemnify and hold harmless Indemnitee in accordance with this Agreement. The
application may be delivered from time to time and may be amended and
supplemented and at such times as Indemnitee deems appropriate in his or her
sole discretion. After a written application for indemnification is delivered by
Indemnitee, Indemnitee’s entitlement to indemnification shall be determined
pursuant to Articles X, XI and XII of this Agreement.
ARTICLE X
Procedures
     Section 10.1. To the fullest extent permitted by law, the indemnification
provided for in this Agreement shall be deemed mandatory. To the extent that,
under applicable law, any indemnification provided for in this Agreement is
treated as discretionary, any indemnification determination, unless ordered by a
court or advanced pursuant to Section 8.1 of this Agreement, may be made by the
Corporation only as authorized in the specific case upon a determination that
the indemnification of Indemnitee is proper in the circumstances. Such
determination must be made:
     (i) by the stockholders of the Corporation;
     (ii) by the Board of Directors by a majority vote of a quorum consisting of
directors who are not parties to the Proceeding;
     (iii) if a majority vote of a quorum of directors not parties to the
Proceeding so orders, by Independent Counsel in a written opinion; or
     (iv) if a quorum consisting of directors who are not parties to the
Proceeding cannot be obtained, by Independent Counsel in a written opinion.
     Notwithstanding the foregoing, if at any time during the two-year period
prior to the date of any written application for indemnification submitted by
Indemnitee in connection with a particular Proceeding there shall have occurred
a Change of Control, the Board of Directors shall direct (unless Indemnitee
otherwise agrees in writing) that the indemnification determination shall be
made by Independent Counsel in a written opinion.

-7-



--------------------------------------------------------------------------------



 



     Section 10.2. If the determination of Indemnitee’s entitlement to
indemnification is to be made by Independent Counsel, the Independent Counsel
must be selected as provided in this Section 10.2. The Independent Counsel shall
be selected by Indemnitee and Indemnitee must give written notice to the
Corporation advising it of the Independent Counsel’s identity so selected,
unless Indemnitee requests in writing that the Independent Counsel be selected
by the Board of Directors. If the Independent Counsel is selected by the Board
of Directors, the Corporation must given written notice to Indemnitee setting
forth the identity of the Independent Counsel. In either event, Indemnitee or
the Corporation, as the case may be, may, within ten (10) days after the written
notice of selection is received, deliver to the other party a written objection
to the selection. These objections may be asserted only on the grounds that the
Independent Counsel selected does not meet the requirements of an “Independent
Counsel” as defined in Article I of this Agreement, and the objection must set
forth with particularity the factual basis of the assertion. Absent a proper and
timely objection, the person so selected shall act as Independent Counsel. If
within twenty (20) days after submission by Indemnitee of a request for
indemnification, no Independent Counsel has been selected, either the
Corporation or Indemnitee may petition a court with jurisdiction over the
parties for resolution of the objection and/or the appointment of a person to be
Independent Counsel selected by the court.
     Section 10.3. The Corporation agrees to pay the reasonable fees and
Expenses of Independent Counsel and to fully indemnify and hold the Independent
Counsel harmless against any and all Expenses, claims, liabilities and damages
arising out of or relating to this Agreement or the Independent Counsel’s
engagement.
     Section 10.4. The Corporation must promptly advise Indemnitee in writing if
a determination is made that Indemnitee is not entitled to indemnification and
must include a description of the reasons or basis for denial. If it is
determined Indemnitee is entitled to indemnification, the payment to Indemnitee
must be made as soon as practicable but in no event more than ten (10) days
after the determination. Indemnitee must reasonably cooperate with the persons
making the determination and, upon request, must provide such persons with
documents and information (which are not privileged or otherwise protected)
reasonably available to Indemnitee and reasonably necessary to the
determination. All Expenses incurred by Indemnitee in cooperating with the
persons making the determination shall be paid by the Corporation (irrespective
of the determination as to indemnification) and the Corporation hereby
indemnifies and agrees to hold Indemnitee harmless from those Expenses.
ARTICLE XI
Presumptions
     Section 11.1. In determining whether Indemnitee is entitled to
indemnification under this Agreement, the person or persons making the
determination must presume that Indemnitee is entitled to indemnification under
this Agreement and the Corporation has the burden of proof to overcome that
presumption. Moreover, if at any time during the two-year period prior to the
date of any written application for indemnification submitted by Indemnitee in
connection with a particular Proceeding or other matter there shall have
occurred a Change of Control, the foregoing presumption may only be overcome by
clear and convincing evidence. Neither of the following is a defense to an
action seeking a determination granting indemnity to Indemnitee or creates a
presumption that Indemnitee has not met the applicable standard of conduct:
(i) the

-8-



--------------------------------------------------------------------------------



 



failure of the Corporation (including its directors or Independent Counsel) to
have made a determination before the beginning of an action seeking a ruling
that indemnification is proper nor (ii) an actual determination by the
Corporation (including its directors or Independent Counsel) that Indemnitee has
not met the applicable standard of conduct.
     Section 11.2. If the persons or entity selected under Article X of this
Agreement to determine whether Indemnitee is entitled to indemnification has not
made a determination within thirty (30) days after receipt by the Corporation of
the request for it, the requisite determination of entitlement to
indemnification shall be deemed to have been made and Indemnitee is entitled to
such indemnification, absent (i) a misstatement by Indemnitee of a material fact
or an omission of material fact necessary to make his or her statements not
materially misleading made in connection with the request for indemnification
(which misstatement or omission is shown by the Corporation to be of sufficient
importance that it would likely alter the applicable determination) or (ii) a
final judicial determination that indemnification is expressly prohibited under
applicable law. The 30-day period may be extended for a reasonable time, not to
exceed fifteen (15) additional days, if the persons or entity making the
determination requires the additional time for obtaining or evaluating documents
or information.
     Section 11.3. The termination of any Proceeding or any claim therein, by
judgment, order, settlement or conviction, or upon a plea of nolo contendere
does not (except as expressly provided elsewhere in this Agreement) of itself
adversely affect the right of Indemnitee to indemnification or create a
presumption that Indemnitee did not meet any particular standard of conduct, did
not act in good faith and in a manner which Indemnitee reasonably believed to be
in or not opposed to the best interests of the Corporation or, with respect to
any criminal Proceeding, that Indemnitee had reasonable cause to believe his or
her conduct was unlawful.
     Section 11.4. In determining good faith, Indemnitee must be deemed to have
acted in good faith and in a manner which he or she reasonably believed to be in
or not opposed to the best interests of the Corporation if Indemnitee’s action
is based on the records or books of account of the Corporation, including
financial statements, or on information, opinions, reports or statements
supplied to Indemnitee by the directors or officers of the Corporation or other
enterprise in the course of their duties, or on the advice of legal counsel for
the Corporation or the enterprise or on information or records given or reports
made by an independent certified public accountant or by an appraiser or other
expert.
     Section 11.5. The knowledge and actions or failures to act of any other
director, officer, trustee, partner, member, fiduciary, agent or employee of the
Corporation or other enterprise shall not be imputed to Indemnitee for the
purposes of determining his or her right to indemnification.
ARTICLE XII
Remedies of Indemnitee
     Section 12.1. If a determination is made that Indemnitee is not entitled to
indemnification under this Agreement, any judicial Proceeding or arbitration
begun pursuant to this Agreement must be conducted in all respects as a de novo
trial or arbitration, on the merits, and Indemnitee shall not be prejudiced by
reason of the adverse determination. In such a

-9-



--------------------------------------------------------------------------------



 



Proceeding or arbitration, Indemnitee is presumed to be entitled to
indemnification and the Corporation has the burden of proving Indemnitee is not
entitled to be indemnified. Moreover, if at any time during the two-year period
prior to the date of any written application for indemnification submitted by
Indemnitee in connection with a particular Proceeding or other matter there
shall have occurred a Change of Control, the Corporation will be deemed to have
satisfied such burden only if it meets the standard of proof by clear and
convincing evidence. The Corporation may not refer to or introduce into evidence
any determination made pursuant to Section 11.1 of this Agreement adverse to
Indemnitee for any purpose. If Indemnitee begins a judicial Proceeding or
arbitration seeking indemnification, Indemnitee is not required to reimburse the
Corporation for any advances pursuant to Section 8.1 of this Agreement until a
final determination is made with respect to Indemnitee’s right to
indemnification, after all rights of appeal have been exhausted or lapsed.
     Section 12.2. If it has been determined that Indemnitee is entitled to
indemnification, the Corporation is bound by that determination in any judicial
Proceeding or arbitration commenced by Indemnitee seeking to compel the
indemnification, absent (i) a misstatement by Indemnitee of a material fact or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading connected with the request for indemnification (which
misstatement or omission is shown by the Corporation to be of sufficient
importance that it would likely alter the applicable determination) or (ii) a
prohibition of the indemnification under applicable law. In any Proceeding or
arbitration commenced by Indemnitee seeking indemnification, the Corporation is
precluded from asserting that the procedures and presumptions of this Agreement
are not valid, binding and enforceable and must stipulate that the Corporation
is bound by all the provisions of this Agreement.
     Section 12.3. The Corporation must indemnify and hold harmless Indemnitee
to the fullest extent permitted by applicable law against all Expenses and, upon
Indemnitee’s request, must advance to Indemnitee, within ten (10) days after the
Corporation’s receipt of a request, Indemnitee’s Expenses incurred in connection
with any judicial Proceeding or arbitration brought by Indemnitee to enforce his
or her right for indemnification or to recover advances under any insurance
policy maintained for the benefit of Indemnitee, regardless of whether
Indemnitee is ultimately determined to be entitled to such indemnification,
advance or insurance recovery.
ARTICLE XIII
Contribution; Joint Liability
     Section 13.1. To the fullest extent permissible under applicable law, if
the indemnification rights provided for in this Agreement are unavailable to
Indemnitee in whole or in part for any reason whatsoever (other than by reason
of the language of any express exclusion contained in this Agreement), the
Corporation, instead of indemnifying and holding harmless Indemnitee, must
contribute to the payment thereof, in the first instance, by paying the entire
amount incurred by Indemnitee, whether for judgments, liabilities, fines,
penalties, amounts paid or to be paid in settlement and/or for Expenses, in
connection with any Proceeding without requiring Indemnitee to contribute to the
payment, and the Corporation hereby waives and relinquishes any right of
contribution it may have at any time against Indemnitee. The Corporation shall
not enter into any settlement of any Proceeding in which the Corporation is

-10-



--------------------------------------------------------------------------------



 



jointly liable with Indemnitee, or would be joined in the Proceeding, unless the
settlement provides for a full and final release of all claims asserted against
Indemnitee. The Corporation hereby agrees to fully indemnify and hold harmless
Indemnitee from any claims for contribution which may be brought by officers,
directors or employees of the Corporation other than Indemnitee who may be
jointly liable with Indemnitee.
ARTICLE XIV
Subrogation
     Section 14.1. If any payment is made under this Agreement, the Corporation
is subrogated to the extent of such payment to all the rights of recovery of
Indemnitee, who must within a reasonable period of time after payment execute
all papers required and take all action necessary to secure those rights,
including the execution of such documents as are necessary to enable the
Corporation to bring suit to enforce those rights.
ARTICLE XV
Severability
     Section 15.1. If any provision or provisions of this Agreement shall be
held to be invalid, illegal or unenforceable for any reason whatsoever: (a) the
validity, legality and enforceability of the remaining provisions of this
Agreement (including, but not limited to, each portion of any paragraph
containing any such provision held to be invalid, illegal or unenforceable, that
is not itself held to be invalid, illegal or unenforceable) shall not in any way
be affected or impaired thereby; and (b) to the fullest extent possible, the
provisions of this Agreement (including, but not limited to, each such portion
of any paragraph containing any such provision held to be invalid, illegal or
unenforceable) shall be construed so as to give effect to the intent manifested
by the provision held invalid, illegal or unenforceable.
ARTICLE XVI
Miscellaneous
     Section 16.1. Non-Exclusivity of Rights. The rights of Indemnitee under
this Agreement are not exclusive of any other rights to which Indemnitee may at
any time be entitled under the law, the Articles of Incorporation, the By-Laws
or any agreement. The indemnification and advancement of Expenses for Indemnitee
who has ceased to be a director, officer, employee or agent shall continue in
full force and effect and shall inure to the benefit of the heirs, executors and
administrators of Indemnitee. The rights of Indemnitee under this Agreement
shall be contract rights. No amendment, alteration or repeal of this Agreement
can limit or restrict any right of Indemnitee under this Agreement with respect
to any action taken before the amendment, alteration or repeal. If a change in
applicable law permits greater indemnification than that which would be afforded
under this Agreement, it is the intent of the Corporation that Indemnitee shall
enjoy by this Section 16.1 the greater benefits so afforded.
     Section 16.2. Acknowledgment of Certain Matters. Both the Corporation and
Indemnitee acknowledge that in certain instances, applicable law or public
policy may prohibit indemnification of Indemnitee by the Corporation under this
Agreement or otherwise. Indemnitee understands and acknowledges that the
Corporation has undertaken or may be

-11-



--------------------------------------------------------------------------------



 



required in the future to undertake, by the Securities and Exchange Commission,
to submit the question of indemnification to a court in certain circumstances
for a determination of the Corporation’s right under public policy to indemnify
Indemnitee.
     Section 16.3. Waivers. The observance of any term of this Agreement may be
waived (either generally or in a particular instance and either retroactively or
prospectively) by the party entitled to enforce such term only by a writing
signed by the party against which such waiver is to be asserted. Unless
otherwise expressly provided herein, no delay on the part of any party hereto in
exercising any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any waiver on the part of any party hereto of any right,
power or privilege hereunder operate as a waiver of any other right, power or
privilege hereunder nor shall any single or partial exercise of any right, power
or privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, power or privilege hereunder.
     Section 16.4. Entire Agreement. This Agreement and the documents referred
to herein constitute the entire agreement between the parties hereto with
respect to the matters covered hereby, and the Prior Agreement and any other
prior or contemporaneous oral or written understandings or agreements with
respect to the matters covered hereby are superseded by this Agreement;
provided, however, that if this Agreement is found to be void or voidable (and,
in the event this Agreement is found to be voidable, the party who is entitled
to void this Agreement elects to do so), the parties expressly agree that the
Prior Agreement shall continue in full force and effect and the Indemnitee shall
be entitled to all rights, benefits and privileges provided for thereunder.
     Section 16.5. Certain Rights. The right to be indemnified or to the
advancement or reimbursement of Expenses (i) is intended to be retroactive and
shall be available as to events occurring prior to the date of this Agreement
and (ii) shall continue after any rescission or restrictive modification of such
provisions as to events occurring prior thereto. Nothing in this Agreement,
expressed or implied, is intended to confer any rights or remedies under or by
reason of this Agreement on any person other than the parties to this Agreement
and their respective heirs, personal representatives, successors and assigns.
     Section 16.6. Governing Law. This Agreement shall be construed in
accordance with and governed by the laws of the State of Nevada without regard
to any principles of conflict of laws that, if applied, might permit or require
the application of the laws of a different jurisdiction.
     Section 16.7. Headings. The Article and Section headings in and referred to
in this Agreement are for convenience of reference only, and shall not be deemed
to alter or affect the meaning or interpretation of any provisions hereof.
     Section 16.8. Counterparts. This Agreement may be executed in counterparts,
each of which shall be deemed to be an original and all of which together shall
be deemed to be one and the same instrument.
     Section 16.9. Use of Certain Terms. As used in this Agreement, the words
“herein,” “hereof,” and “hereunder” and other words of similar import refer to
this Agreement as a whole

-12-



--------------------------------------------------------------------------------



 



and not to any particular paragraph, subparagraph, section, subsection, or other
subdivision. Whenever the context may require, any pronoun used in this
Agreement shall include the corresponding masculine, feminine or neuter forms,
and the singular form of nouns, pronouns and verbs shall include the plural and
vice versa.
[signatures appear on following page]

-13-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, this Agreement has been duly executed and delivered to
be effective as of the date first above written.

                    CENTEX CORPORATION
 
           
 
  By:                  
 
           
 
      Name:    
 
           
 
           
 
      Title:    
 
           
 
                INDEMNITEE    
 
                 
 
           
 
      Name:    
 
           

-14-